DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on January 13, 2021 and January 17, 2022 is acknowledged. The third part submission under 37 CFR 1.290 filed on October 26, 2021 is acknowledged. Signed copies of all submissions are attached to this office action. 

Claim Objections
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Pereira et al., which is discussed below. However, the prior art does not disclose the production of gases from the method of injection molding.  Therefore, the skilled artisan would not be motivated for a means of removal. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “injection the reaction mixture comprises an additive manufacturing process to form the implantable product”. However, it is unclear what an “additive manufacturing process” is.  The specification in paragraph 0134 discloses preferred product manufacturing processes include injection molding, casting, molding, spray coating, spin coating, electrospinning, additive manufacturing, extrusion, or combinations thereof”. It does not appear that “additive manufacturing” is an art recognized term and therefore, it is not clear what processes would be encompassed or excluded from in the claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (A highly Tunable Biocompatible and Multifunctional . 
Pereira discloses a biodegradable elastomer comprising poly(glycerol sebacate urethane) (PGSU) suitable for efficient encapsulation and controlled delivery of bioactive macromolecules  and with the potential to be applied to cardiac drug delivery (page 1209, column). 
Applicants attention is directed to for the schematics of the reaction for a poly(glycerol sebacate) (PGS) and hexamethylene diisocyanate(HDI) resulting in a PGSU.  Tin(II) 2-ethylhexanoate is used as a catalyst (p 1210). 
It is theorized that the free hydroxyl groups present in partially cross-linked PGS prepolymer would react with isocyanate-based crosslinkers, generating a three dimensional, covalently and physically (e.g. hydrogen bonding) crosslinked network based on ester and urethane linkages (p 1210). 
Particles of bovine serum albumin (BSA) were encapsulated in the internal layers of the PGSU films (p1214, column 1). It is noted that bovine serum albumin is an active pharmaceutical ingredient. 
Applicant’s attention is directed to the method of making the PGSU polymer outlined in Figure 1. 
The elastomer composition is cast in a Teflon mold (PGSU synthesis, page 2)
Regarding claims 2 and 11, the PGS prepolymer has a molecular weight of 12700 ± 1600 g/mol (p1211, column 1). It is noted that 1 Da is equal to 1 g/mol. 
Regarding claim 5, the PGSU is synthesized at 30 °C (PGSU synthesis, page 2).
Regarding claims 7 and 19, the BSA loaded PGSU was left to dry at 30 °C (page 5). 

Regarding claim 10,  the schematics disclose the PGSU implantable product recited in the instant claims.  
Regarding claim 12,  the polydisperity index is 4.5 ± 0.5 (page 1211, column 1). 
Regarding claim 18, Applicant’s attention is directed to Figure 1 which recites PGSU-S is a 1.0:0.3, which would be approximately 33% solvent. 
Regarding claims 20-21, the PGSU can be prepared in solvent free methods (page 1211, column 1). 
Pereira does not disclose the reaction mixture is injected. 
Regarding claims 4 and 6, Rogers discloses injection molding is a manufacturing process for producing parts in large volumes. It is repeatable and results in product consistent and reliability. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used injection molding and place of the cast molding disclosed in Pereira in order to improve consistency and reliability in the manufacture of an implantable product. 

Claims 1-7, 9-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (A highly Tunable Biocompatible and Mulitfunctional Biodegradable Elastomer, Adv Mater 2013, 25; p1209-1215) in view of Rogers (Everything you need to know about injection molding, December 21, 2015) and further in view of Zhang et al. (High Shear Mixers: A review of .  
The teachings of Pereira and Rogers are discussed above. 
Pereira does not disclose the combining is done by shear mixing. 
Regarding claim 3, Zhang discloses high shear mixers (HSM) have been increasingly used for dispersed phase size reduction and mass and heat intensification (Conclusions).
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to have used a shear mixer to combine the PGS, the active agent, and the catalyst because the HSM are widely used in process industries for dispersed phase size reduction and reactive mixing (abstract). 

Claims 1-2, 4-7, 9-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (A highly Tunable Biocompatible and Mulitfunctional Biodegradable Elastomer, Adv Mater 2013, 25; p1209-1215; cited on IDS dated August 28, 2019) in view of Rogers (Everything you need to know about injection molding, December 21, 2015) and further in view of Jimenez et al. (US 2008/0033086). 
The teachings of Pereira and Rogers are disclosed above. 	Pereira does not disclose the isocyanate is blocked.  Pereira disclose the use of hexamethylene diisocyanate (HDI). 
Regarding claim 14, Jimenez discloses the polyisocyanates can be blocked.  Jimenez discloses there continues to be a need for new blocked polyisocyanates that have a good Tg appropriate for powder coating applications, which can be used in 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a blocked isocyanate in order to prepare a high quality, impact resistant, weathering, and solvent resistant coatings on any heat resistance substrates (paragraph 0057). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,918,764. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  The patented claims recite pharmaceutical composition is present in an amount of at least 40 % w/w, whereas the instant claims do not recite an amount present which would encompass any amount of active. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615